           Case 1:19-cr-00251-LM Document 38 Filed 02/12/20 Page 1 of 4




                                    ORIGINAL

                   UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF NEW HAMPSHIRE




United States of America

      V.                                     Criminal No. 19-cr-00251-LM

Johnathon Irish




                                   VERDICT FORM



      We,the jury in the above captioned case, return the follo\wing verdict:


       1. As to Count one, which charges the defendant with being a prohibited person
in possession of a firearm.


                     Not Guilty                         A      Guilty




                                               Foreperson


                                               Date
Case 1:19-cr-00251-LM Document 38 Filed 02/12/20 Page 2 of 4
United States v. Johnathon Irish. Criminal No. 19-cr-251-LM




                                       ORIGINAL VERDICT FORM
                                                               1:19-cr-00251-LM Document 38 Filed 02/12/20 Page
1:19-cr-00251-LM Document 38 Filed 02/12/20 Page
